O’NIELL, C. J.
Plaintiff has appealed from a judgment rejecting her demand for damages. She avers that the defendant, without any right whatever, took her household furniture and effects out of her house and carted' them away. His answer to the suit is that he bought the furniture and effects from a man who lived in •the house, paid the rent and owned the furniture; and that plaintiff was there and consented to the transaction.
She and another woman testified for her side of the case, and the defendant and another man testified for his side. The judge of the civil district court took the testimony of the plaintiff and her friend cum grano salis, and was ready to dismiss the suit before hearing testimony from the other side. The question of veracity was the only question in the case; and we have no reason to doubt that the decision of it is right.
The judgment is affirmed, at appellant’s cost.
Rehearing refused by Division C, composed of Justices OYERTON, ST. PAUL, and THOMPSON.